Title: From George Washington to Brigadier General William Livingston, 5 July 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters [New York] July 5. 1776

Your Favour of the 4th came safely to hand. The Situation of New Jersey is such & the Apprehension of the Inhabitants so justly excited that I have concluded to discharge the Militia from this Place except those from Morris County whose internal Situation is such as to leave them nothing to fear from the Enemy. These I have posted on Bergen in order to prevent any Communication & to give the Enemy Obstruction in Case they should attempt to land in that Quarter which with the Assistance of the Continental Troops posted there I hope they will be able effectually to do.
The Remainder of the Militia I have dismiss’d as I have Reason to beleive the Enemy is waiting for the European Fleet & will not make a general Attack untill it arrives. But we have not yet one Man from Connecticut. You will observe I have dismissd the Militia from hence but have not discharged them as I am of Opinion a Part of them may be usefully employed in the immediate Defence of the Province: In this View they fall properly under your Command & I would suggest to you the Propriety of stationing them in proper Places along the Shore opposite to Staten Island so as to relieve the Inhabitants from the Apprehensions

they are under of being plundered as well as preventing any Communication with the Enemy.
There are a Number of People in Amboy who will undoubtedly open a Correspondence with them immediately & endeavour to excite Dissafection thro’ the Province now they feel themselves under some kind of Protection. If it is practicable in the present Situation of Things I am of Opinion those Officers of Governmt & the notoriously dissafected there should be removed with all Expedition to less dangerous Places—that the Cattle & Sheep and Horses on the Shores contiguous to Staten Island should be immediately drove back. The Ferries carefully attended to, & all Boats watchd that pass or attempt so to do.
The Number of Men necessary for these Services you will be able to ascertain better than I can—but in such Emergency it is better to exceed than fall short.
As to Provision for the Men I presume while the Militia are employed in the immediate Defence of the Province, the Expence at least in the first Instance will fall upon the Colony how far the Continent will reimburse the Province I cannot determine—But the Necessity of some Supplies being collected is so evident that I make no Doubt the Convention will immediately go into it. In the mean Time I should think no Person could run any Risque in doing what is immediately necessary under your Appointment.
I have been the more induced to dismiss the Militia that the new Levies (or 6 Months Men) may be forwarded as soon as possible, & I must request your Exertions for this Purpose as it is my Intention to have them here without a Moments Delay.
Since this Letter was begun another of your Favours came to my Hands informing me that the Enemy have thrown up two small Breast Works on the Cause way from the Point. You also request some experienced Officers to be sent over—which I would gladly comply with if in my Power but I have few of that Character, & those are so necessarily engaged here, that for the present I must refer you to Genl Mercer whose Judgment & Experience may be depended on. I have wrote him that I should endeavour to send over an Engineer as soon as possible.
From all Accounts we receive I cannot think they have any serious Intentions at present beyond making themselves Masters of Staten Island, guarding against any Attack from us &

collecting what Stock they can. But at the same Time it is highly prudent for you to be in the best Posture of Defence you can. I am Sir Your most Obed. & very Hbble servt

Go: Washington

